DISMISS; and Opinion Filed June 15, 2016.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-00618-CV

IN RE PB DEWBERRY, DEWBERRY COMPANIES, LC, DEWBERRY ARCHITECTS,
  INC., DEWBERRY CONSULTANTS, DEWBERRY ENGINEERS, AND PARSONS
                      BRINKERHOFF, Relators

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-14844

                           MEMORANDUM OPINION
                      Before Justices Lang-Miers, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is relators’ June 9, 2016 motion to dismiss their May 31, 2016 petition

for writ of mandamus. In the motion, relators state they voluntarily seek dismissal because

respondent entered an order on the motion that was the subject of their petition for writ of

mandamus. We grant the June 9, 2016 motion and dismiss this petition for writ of mandamus.




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE

160618F.P05